En este recurso en que se atacó la suficiencia de la prueba, el único testigo de cargo, un policía insular, declaró que en la madrugada del 14 de noviembre, 1925, vió al acu- • sado entrar en el patio de su casa cargando un barrilito, lo observó y lo vió por segunda vez cargando otro. Lo per-siguió, no pudo arrestarlo, pero ocupó los barrilitos conte-niendo ron. La prueba de descargo tendió a impugnar la declaración del policía en el sentido de que trató de arres-tar como autor de la infracción a otra persona que no era el acusado, a los efectos de demostrar su falta de seguridad en el conocimiento de éste.
Se confirmó la sentencia condenatoria porque nada de-muestra que la corte abusara del poder que tenía para dirimir el conflicto de la prueba.
El Juez Pbesidestte Señob del Tobo, emitió la opinión del tribunal.